I think it proper to explain my dissent from the conclusions reached by a majority of the court, by stating the grounds. I do not think that the instrument, expressing the agreement of the parties to compromise, can be construed to cover the subject-matter of the present action.
The question presented is, what was settled by the terms of that agreement? Not all claims and demands which the plaintiff might have against the village of Greenbush; for the instrument does not use such broad language. The action then pending was to recover for the debt for the work done and materials furnished, and, as to the sand and gravel for which he claimed therein, he was defeated; for this court had decided that the resolution was illegal, on which plaintiff rested his right of recovery. The penal clause in the original contract, however, gave him a cause of action on a new and independent ground, on which he was able to place himself.
This agreement of compromise might, by the use of ordinary and usual words and phrases, have precluded any chance of plaintiff availing himself of other causes of actions, or demands, or claims; but the parties have not accomplished any such result. They covered the "pending suit," and, by the word "litigation," they must be held to have intended what that word simply and ordinarily means, namely, the act of litigating, or a judicial contest. Such a meaning cannot be extended in reason, and precludes the idea that other causes of action were composed by the agreement, than what were then the subject of a judicial contest.
Nor am I able to agree in the second ground of Judge EARL'S opinion. The resolution of 1873 was illegally passed and there was no basis for a recovery against the village for the work done. But the defendant was in default for the non-performance of its agreement under the original ordinance, *Page 263 
and it is estopped from now saying, after it has suffered the defendant to go on and do what it had itself undertaken to do, that he cannot recover on the penal clause of their agreement, for want, on his part, of an offer to perform, or a demand that it perform.
All concur with EARL, J., except GRAY, J., dissenting, and PECKHAM, J., not sitting; ANDREWS, J., concurring on first ground.
Judgment reversed.